Citation Nr: 1509896	
Decision Date: 03/10/15    Archive Date: 03/17/15

DOCKET NO.  12-25 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition as the Veteran's spouse for purposes of eligibility to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from February 1968  to December 1970.  He died in September 1991.  The appellant was married to the Veteran at the time of his death, and seeks recognition as his surviving spouse for purposes of entitlement to DIC benefits.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania.

The appellant was afforded a Travel Board hearing in August 2013.  A transcript of the testimony offered at the hearing has been associated with the record.  

The appellant had not appointed a representative or attorney to represent her in this matter prior to the submission of a March 2014 VA Form 21-22a appointing Attorney Woods as counsel.  In early February 2015, the Board's FOIA/Privacy Act Officer provided Attorney Woods with a copy of the claims file, responsive to his March 2014 request.  Attorney Woods has now been appointed representative in the matter.  38 C.F.R. § 20.600 (2014) ("[a]n appellant will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person.")

Attorney Woods has submitted a Brief on the matter, characterizing the issue as one of entitlement to an earlier effective date for DIC, and has also requested that the appellant's request for a hearing before the Board be cancelled.  In this regard, the Board points out that the issue on appeal is not entitlement to an earlier effective date for the grant of DIC, because DIC benefits have not been awarded as the appellant has not been recognized as the predicate surviving spouse.  Likewise, a Board hearing has been conducted.  The Board assumes that these discrepancies stem from Attorney Woods' lacking a copy of the record, which he has now been provided.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of the appellant's appointment of counsel, and a procedural error as explained further below, the Board concludes that it is in the appellant's best interest that the matter is remanded.  As noted above, the appellant recently appointed Attorney Woods to represent her in the matter.  In a February 2012 notice the AOJ notified the appellant that she may request that her claim be  reviewed by a Decision Review Officer (DRO).  She elected DRO review shortly after.  See February 21, 2012, Report of General Information.  

Under 38 C.F.R. § 3.2600(a), a claimant who has filed a timely Notice of Disagreement has a right to a review of the decision by either a Veterans Service Center Manager (VSCM) or DRO.  To obtain review, the claimant must request such review not later than 60 days after the date VA mails notice of entitlement to such review.  The 60-day time limit may not be extended.  If the claimant fails to request DRO review not later than 60 days after the date VA mails the notice, VA 


will proceed with the traditional appellate process by issuing an SOC.  38 C.F.R. § 3.2600(b).

In July 2012, the AOJ issued a Statement of the Case (SOC) on the matter, referencing the request for DRO review; however, the SOC is not otherwise indicative that DRO review was accomplished.  Moreover, in August 2012 and following the SOC, the AOJ issued a letter to the appellant stating that it was just then undertaking DRO review.  There is no indication that the matter was otherwise reviewed, such as a Supplemental SOC (SSOC).  Because the appellant's request for a DRO review was not appropriately accomplished, the Board finds that a remand is required.  See 38 C.F.R. § 3.2600 (2014).

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim under the DRO review process, considering all evidence newly added to the claims file.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished an SSOC and given the opportunity to respond thereto.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




